Case 1:19-cr-20351-CMA Document 46 Entered on FLSD Docket 06/24/2019 Page 1 of 12




                           IJM TED ETATESDIS*RICT COURT
                           So tq 'M M D ISTR IC T O F FLO R IDA

                                CaseNo.1:19-CR-20351-CM A


  UM TED STATES OF AM ERICA

  VS.

  zEsusRAM ON VERWES
                                /

                                    PLEA AGREEAG NT

         The United StatesAttom ey'sOx ce fortlle Southern DistrictofFloridw and the United

  StatesDeparM entofJustice,CriminalDivision,Fraud Section and M oney Laundexing & Asset

  Recovery Section (collectively,the çr overnment''orthe <r nited Statesn),and JesusRa>on
  Veroes(hereinafterreferredtoastheKçdefendanf')enterintothefollowingaveement:
                                                                                         '
                                                                        o
         1. rfhe defendant av ees to waive indictment and to plead gIZIIT to the one-count
  lnform atiop fled in this case,which charges the defendantw ith conspiracy to com mitfelony

  violationsoftheForeir Coa ptPracticesAct(Title15,UnitedStatesCode,Sections78dd-2and
  78dd-3),inviolationofTitle 18,UnitedStatesCode,Section371.
         2. rl'hedefendsntLsawarethatthesentencewillbeimposedbytheCourtaRerconsidering

  the Federal Sentencihg Guidelines and Policy Statements (hereinaAer, the t<sentencing
  Guidelinesn),aswellàsotherfactorsenumeratedinTitle18,UnitedStatesCode,Section3553(a).
  rhe defendant acknow ledges and understands thatthe Courtw illcom pute an advisory sentence

  undertheSentencing GuidelinesandthattheapplicableN idelinesw illbedeterminedby theCourt

  relyinginparton theresultsofaPre-sentencelnvestigation bytheCourt'sprobation offce,wllich

  investi
        .gation willcomm ence aAerthe gut
                                        'lty pleâhasbeen entered. '
                                                                  l'he defendnntisalso aware


                                               1
Case 1:19-cr-20351-CMA Document 46 Entered on FLSD Docket 06/24/2019 Page 2 of 12



  that,undercertain circllmqtances,theCourtmay departâom theadvisory sentendng guideline
                                                     5
  range thatithas com puted,and m ay raise or low er thatadd sory sentence underthe Sentencing

  Guidelines. r
              l'hedefendantisfurtheraw areand understandsthattheCourtisrequiredto consider

  the advisory guideline range determined under the Sentencing Guidelines butis notbound to

  imposethatsentence;theCourtispennittedtotailortheultim atesentencein lightofotherstamtory

  concem s, and such sentence m ay be either m ore severe or less severe th* the Sentencing

  Guidelines' advisory sentence.     Knowing these facts, the defendant understands and

  acu owledgesthattheCourthastheauthority to imposeany sentencewithin andup tothestamtory

  m nvimum authorizedby law fortheoffenseidentG ed illparagraph 1,and thatthe defendantm ay

  notwithdraw tltepleasolely asaresultofthe sentenceimposed.

             The defendant also understands and acu owledges that for the charge in the

  lnformation ofconspiracy to comm itan oFenseagninqttheUnited Statesin violation ofTitle 18,

  United States Code, Section 371, the Court m ay im pose a stam tory msximum term of

  imprisonmentofup to fivefears,followed by aterm ofsupervised releajeofup to threeyears.
  ln addition to aterm ofim prisonm entand supervised release,theCourtmay impose afineofup

  to $250,000,ortwicethegrosspecuniary gain ortwice the grosspecuniary lossderived 9om the
  offepse,whièheverisgreater,andtheCourtmay also orderforfeitureand restitution.

            ThedefenbantfurtherImderstandsand acknowledgesthat,in additiontoanysentepce
  imposedunderparagraph3 ofthisagreement,aspecialassessm entintheam ountof$100percount
  w illbe im posed on the defendant. The defendant agrees that any special assessm ent im posed

  shallbepaid atthe tim e ofsentencing. lfthe defendantisfmancially unable to pay the special

  assessm ent,the defendantagrees to presentevidence to the Govem m entand the Courtatthe tim e

  ofsentencing asto theremsonsforthe defendant'sfailuretopay.


                                               2
Case 1:19-cr-20351-CMA Document 46 Entered on FLSD Docket 06/24/2019 Page 3 of 12



               'Ihe Govem m entreservestherightto inform theCourtand theprobation oftice ofall

    factspertinenttothesentencingprocess,including allrelevantinform ationconcerningtheoFenses

    com mittedowhether charged or not,as well as concerning the defendnnt and the defendant's

    background. Subjectonlytotheexpresstermsofanyaveed-upon sentencingrecommendations
    contah ed in thig ap eem ent, the Government further reserves the right to make any

    recom m endation asto the quality and quantity ofpunishm ent.

           6. The Govem ment av ees to recomm end atsentencing thatthe Courtreduce by two

    levelsthe sentencing guideline levelapplicable to the defendnnt'soffense,pursuantto Section

    3E1.1(a)ofthe Sentencing Guidelines.based upon the defendant'srecognition and aY rmative
    and tim ely acceptzm ce of personal responsibility.If at the tim e of sentencing the defendaqt's

    offenselevelisdeterminedtobe 16orgreater,the Govem mentwillm akeam otion requesting an .
-
 'additionalone-leveldecreasepursuantto Section 3E1.1(b)oftheSentencing Guidelines,stating
    thstthedefendanthasassisted authoritiesintlleinvestigation orprosecudon ofhisownm isconduct

    by tim ely notifying authorities ofhis intention to entera plea ofguilty,thereby pennitting the

    Govem m entto avoid preparing fortrialand perm itting theGovem m entand theCourtto allocate .

    theirresourceseo ciently. The Govem ment,however,willnotbe required to m akethismotion

    andthisrecommendationifthedefendant:(1)failsorrefusestomakeaëll,accurate,andcomplete
    disclosureto theprobation oG ce ofthecircnm qtancessurrounding the relevantoffense condpct;

    (2) is found to have misrepresentçd facts to the Governmentprior to entering into this plea
    agreement;or(3)commitsany misconductaqerenteringintothispleaagreement,including but
    notlim ited to com mitting astateorfederaloffense,violating any term ofrelease,orm aking false

    statem entsorm iKrepresentationsto any governm entalentity oroftk ial.




                                                  3
Case 1:19-cr-20351-CMA Document 46 Entered on FLSD Docket 06/24/2019 Page 4 of 12



             The defendant agrees that he shall cooperate fully with the Governm ent by:

  (a)providingtruthflllandcompleteinforpation andtestimony,andproducingdocuments,records
  and ol erevidence,when called upon by theGovem m ent,whetherin interdews,before a grand

  jury,oratany trialorother Courtproceeding;(b)appenming atsuch p'
                                                                 andjury proceedings,
  henrinjs,trials,and otherjudicialproceedingsxand atmeetings,asmay be required by the
  Government;and (c)ifrequestedby the Government,worldng in anundercoverroleundertlte
   supervision olland in compliancewith,1aw enforcementoY cersand agents. ln addition,the
  defendantar eesthathewillnotprotectanyperson orentity through false inform ntion orom ission,

  thathe willnotfalsely implicate any person orentity,and thathe willnotcomm itany further

  crimes. '
          l'
           hedefendantav eesnottorevealhiscooperatiow orany information derivedthereâom ,

  to any thirdparty withoutpriorconsentoftheGovernm ent.

         8. '
            Ihe Governm entreservesthe rightto evaluate the natureand extentofthe defendnnt's

  cooperation and to m ake thatcooperaiow or lack thereof,known to the Courtattlle tim e of

  sentencing. lf in the sole and llnreviewable judgmentof the Government,the defendant's
  cooperationisofsuch qualityand signilcanceto theinvestigation orprosecution ofothercrim inal

  m atters as to warrant the Court's downw ard departure 9om the advisory sentencing range

  calculated underthe Sentencing Guidelinesand/orany applicablem inim um m andatory sentence,

  the Governm ent m ay m ske a m otiön prior to sentencing pursuant to Section 5K 1.1 of the

  Sentencing Guidelinesand/orTitle 18,United States Code,Section 35534$,or subsequentto
  sentencing pursuantto Rule 35 ofthe FederalRules of Crim inalProcedure,inform ing the Court

  thatthe defendant has provided substantialassistance and recomm ending thatthe defendant's

  sentence be reduced. 'I'he defendant understands and av ees. how ever, that nothing in tllis

  agreenxent requles dle Government to file any such m otions, and that the Government's


                                               4
Case 1:19-cr-20351-CMA Document 46 Entered on FLSD Docket 06/24/2019 Page 5 of 12



  assesslhentofthe quality and signifkance ofthe defendant'scooperation shallbe binding asit

  relates to the appropriateness of the Gling or non-flling of a m otion to reduce sentence. ln

  addition,because the defendnnt agrees thatthe Govem m ent shallhave sole and Amreviewable

  discretion to move for any sentencing reduction based on hiscooperationothe defendantar ees

  thathe * 11not seek a variance 9om the guideline range under Title 18,United States Code,

  Section 35534a)becauseofany cooperation,altlmughthedefendrmtmay moveforavariancç,if
  he chooses,because ofothergrounds,ifany,which donotinvolvecooperation.

         9. '
            I'
             hedefendïmtunderstandsand acu owledgesthatthe Courtisunderno obligation to

  grant a m otion for reduction of sentence fled by the G ovem m ent. In addiéon,tbe defendnnt

  fnuherunderstandsand acu ow ledges thatthe Courtis underno obligation ofany type to redqce

  thedefendant'ssentencebecauseofthedefendant'scooperation.

         10. ln the eventthatthe defendantchooses to seçk a variance âom the sentencing

  guideline rangexthe defendantfurtheragreesthatany such application shallbe Eled in writing

  withtheCourtandservedontheUnitedStatesnolaterthanthedeadlineforsubmittingobjections
  tothePre-sentenceInvestigationReportstatedinFederalRuleofCriminalProcedme32(9(1).
         11. 'Fhe defendantagreesto forfeitto the United Statesvoluntarily and imm ediately a11

  property,realorpersonal,whichconstimtesorisderivedfrom proceedstraceableto theconspiracy

  to comm itfelony violationsoftheForeign Com zptPractices Act,Title l5,United States Cpde,

  Sections78dd-2 and 78dd-3,charged in the lnformation. The defendantagreesto consentto the

  entryofordersofforfeitureforsuchpropertyandforamoneyjudgmentequalinvaluetothetoul
  amountofproceeds he obtained asa resultofhisoffense ofconviction. n e defendantadm its

  and agreesthatthe conductdescribed in the lnformstion and FactualProfferprovidesa suo cient

  factual and statutory basis for the forfeiture of the property sought by the governm ent. The


                                               5
Case 1:19-cr-20351-CMA Document 46 Entered on FLSD Docket 06/24/2019 Page 6 of 12



  defendantagreesthatsuch property includes,butisnotlim ited to:

            (i) A sllm ofatleast$5.5millioh,which representqthetoGlamountthedefendant
                                             ké
                    individually acquired through his offense of conviction less the direct costs

                    incurred in providing any lawfulgoodsorservices,and wllich m ay be soughtas

                    aforfeituremoneyjudm ent;and
            (ii) Realproperty located at3420 NW 84th Avenue,Doral,FL 33122,which
                    although titled in the nam eofOasis3420 LLC,waspurchased by the defendant

                    with proceeds *om his oFense of conviction and benefcially owned by the

                    defendant.

         12.       '
                   rhe defendnntav eesto w aive any appealofthe forfeiture. rfhe defendnntw aives

  therequirementsofRules32.2 and43(a)oftheFederalRulesofCriminalProcedmeregarding
  notice of the forfeiture in the Informationmannolm cem entof the forfeiture at sentencing,and

  incorporation oftheforfeiturein thejudn ent. The defendantalso waivesany failure by the
  Courttoadvisethe defendantofany applicablefodbitureatthetimetlteguilty plea isaccepted as

  requiredbyRule11@ (1XJ)oftheFederalRulesofCriminalProcedm e. 'l'hedefendantfurther
  agreestowaivean#applicabletimelimitsfortheinitiationofadministrativeorjudicialforfeiture
  proceedingsand/orfurthernotitk ation ofany such forfeim rebroughtagainsttheproperty sought

  forforfeiture.

         13.       The defendant also agrees to mssist the Govem m ent in al1 proceedings,

  adminislative orjudicial,involving forfeiture to the United Sutesofany property,including
  substituteproperty,regardless.ofitsnatureorform,realorpersonal,wllich thedefendantorothers

  lçnow n to the defendant,have accum ulated as a resultofillegalactivities. 'I'
                                                                               he defendantar ees

  thattheUnited Statesshall,atitsdiscredon,be entitledto forfeiture ofanyproperty (substimte


                                                  6
Case 1:19-cr-20351-CMA Document 46 Entered on FLSD Docket 06/24/2019 Page 7 of 12



   assets)ofthedefendantto satisfy themoneyjudgment. The defendantfurtherapeesthata11
   elementsofTitle21,United StatesCode,Section 853û9,have been satissed. The defendànt
   fllrther ap ees to take a11steps necessary to locate property thatcould be used to satisfy the

   forfeituremoneyjudgnentandtopasstitletotheUxlitedStatesbeforethedefendant'ssentencing.
   To thatend,defendlmtagrees to fully assisttlle Govem m entin the recovery and retllrn to the

  United Statesofany assets,orportiomsthereotlwhereverlocated.rl'
                                                                heassistanceshallinclqde:
   identilcationofanypropertysubjecttoforfeiture,agreementtotheentryofanorderenjoiningthe
   transferorencum branceofsuch property,and thetransferofsuch property to theUnited Statesby

   delivery to the Govem ment,upon the Governm ent's request,any necessary and appropriate

   docllm entatiow Zcluding consents to forfeiture and quit clnim deeds,to deliver good apd
  m arketable title to such property. r
                                      fhe defendant flzrther agrees to liquidate assetF,orcom plete

   anyothertaskswhichwillresultinimmediatepaymentoftheforfeituremoneyjudm entin 6111,
   orK IIpaymentin theshortestamountoftim e,asrequested by theGovernm ent.

          14.     '
                  I'he defendantagreesto m ake fulland accuratedisclostlre ofhisfinancialaFairs

  to the Govem m ent and expressly authorizes the Govem m ent to obGin a creditreport. The

   defendantagreesthatw ithin 10 calendardaysandupon requestoftheGovernm ent thedefendant

   shallsubmitacompleted Financial.Disclosure Statement(form provided by theUnited States),
   and shallfully disclose and identify a11% setsin which he hasany interestand/oroverwhich the

   defendantexercisescontrol,directly orindirectly,including thoseheld by a spouse,nominee,or

   otherthirdparty. n edefendantagreesthatproviding false orincompleteinformation abouthis

   fmancialassets,orMding,selling,transferring ordevaluing assetsand/orfailing tocooperatefully

   illtheinvestigationandidentitkationofassetsmaybeusedasabasisfor:(a)separateprosecutiow
   including,underTitle18,UnitedSutesCode,Section 1001;or(b)recommendationofadenialof


                                                 7
Case 1:19-cr-20351-CMA Document 46 Entered on FLSD Docket 06/24/2019 Page 8 of 12



   areduction foracceptance ofresponsibility pursuantto Sentencing Guidelines j 3EI.I. The
   defendantagrees thathe w illnotsell,M de,w aste,encllm ber,destoy,or otherwise devalue lny

   assetwithoutpriorapprovaloftheGovemment,tmtilhisforfeituremoneyjudgmentispaidinfull.
  The defendnntshallalso identl
                              'fy any trsnKfetofassetsvalued in excessof$5,000 since thedate
  when hebecam eawareofthecriminalinvestigation,includingtheidentity ofthe asset,thevalue

  of the asset,the identity of the third party to w hom the asset w as transferred,and the current

  location oftheasset.

         15.     'lxe defendant further underslzmds that forfeiture is ùadependent of any

  assessm ents,fm es,costs,restitution,orany otherpenaltythatm aybeimposedby theCourt. n e

  defendantlœ ow ingly and vollm tarily w aives any claim or defense he m ay have under the Eighth

   Amendm entto the United States Constitution,including any claim ofexcessive fme orpenalty

  w1111respectto the forfeited property.

         16. Thedefendantisaware thatTitle 18,United StatesCode,Section 3742 and Title28,

  United StatesCode,Section 1291afford tltedefendanttherightto appealthesentenceimposed in

  thiscase. A cu owledging this,in exchange fortheundertakings made by theUnited States in .

  thisplea agreem ent,the defendanthereby waivesal1dghtsconferred by Sections3742 and 1291

  to appealany sentenceimposed,including any restittltion order,orto appealthem annerin which

  thesentencewasimposedslmlessthesentenceexceedsthem axim um permitted by statuteoristhe

  resultofan upward departure and/oran upward variance 9om the advisory guidelinerange that

  the Court establishes at sentencing. rfhe defendnnt further understands that nothing in this

  ap eem entshallaffecttheGovem m ent'srightand/orduty to appealassetforth in Title 18,United

   StatesCode,Section 3742(19 and Title28,United StatesCode,Section 1291. However,ifthe
  United Sutes appeals the defendant's sentence pursuant to Sections 374209 and 1291,the


                                                 8
Case 1:19-cr-20351-CMA Document 46 Entered on FLSD Docket 06/24/2019 Page 9 of 12



  defendantshallbereleased âom theabovewaiverofappellaterights. In addition totheforegoing

  provisions,thedefendsnthereby waivesallrightsto argueon appealthatthestam teto which the

  defendantispleading guilty isunconstitutionaland thattheadm itted conductdoesnotfallw ithin

  the scope of the statute. By signing tllis av eem ent, the defendsnt acu ow ledges that the

  defendanthasdiscussedtheappealwaiversetforth inthisagreem intwiththedefendant'sattom ey.

         17. '
             I'
              he defendantis aw are thatthe sentence has notyetbeen determ ined by the Court.

  Thedefendantalsoisawarethatany esfimateoftheprobablesentencing rangeorsentencethatthe

  defendant m ay receive, whether that estim ate com es âom the defendsnt's attorney, the

  Govem m ent,or the probation offke,is a prediction,nota prom ise,and is notbinding on the

  Governm ent, tlle probation oG ce, or the Court. The defendnnt understands fudlaer that any

  recom mendation thatthe Govem m entmakesto the Courtasto sentencing,whetherptlrsuantto

  this av eement or otherwise, is not binding on the Court,and the Court may disregard the

  recom mendation in its entirety. 'l'
                                     he defendantunderstands and acu owledges,as previously

  acu owledged in paragraph 2 above,thatthe defendantmay notwithdraw hispleabased upon the

  Court's decision npt to accept a sentencing recomm endation made by the defendant, the

  Government,orarecommendationmadejointlybyboththedefendantandtheGovernment.
         18. Thedefendantrecognizesthatpleading guilty may haveconsequenceswithrespectto

  thedefendant'simmigration stams ifthe defendantisnota citizen oftheUnited SGtes. Under

  federallaw,a broad range ofcrim esare rem ovable olenses,including the offense to which the

  defendantis pleading guilty. lndeed,because the defendantispleading guilty to conspiracy to

  com m it felony violations of the Foreign Co= pt Practices Act,rem ovalm ay be presum ptively

  mandatory. Removal and other immigration consequences are the subject of a separate
  proceeding,however,and the defendant tmderstands that no one, including the defendant's


                                               9
Case 1:19-cr-20351-CMA Document 46 Entered on FLSD Docket 06/24/2019 Page 10 of 12



   attorney orthe Courq can predictto a certainty the effectofthe defendant'sconviction on the
   defendnnt'simm igration status. 'l'hedefendantnevee elessam rmqthatthe defendantwantqto

   plead gtziltyregardessofanyimm ip ation consequencesthatthedefendant'spleamay entail,even

   iftheconsequenceisthedefendant'sautomsticremoval9om theUnttedStates.
          19. TheGovernm entand the defendantstipulate to and av ee notto contestthe factsin

   theFactualProfer,andstipulatethatsuch facts,in accordsncewith Rule110943)oftheFedçral
   RulesofCriminalProcedm e,provide a suflicientfactllnlbasisfortheplea ofguilty in tlliscase.

   'lhe defendnnt av ees thatthe facts illthe FactualProF er are m ze and correctto the bestof the

   defendant'sknowledge. Becausethefactualbasissetfo% in theFacm alproferhajthelim ited

   pum ose of supporting the defendnnt's51111 plea to the charge discussed in paragraph two,the
   factual basis set fortll in the Factual Proffer does not purport to represent al1 facts and

   circllm stancesrelating to the defendsnt'sparticipadon. Sim ilarly,the facMlnlbasisin the Factual

   Profferisnotintended to identify allu owledgethedefendantmighthaveoftheunlawfulactivity

   ofotherindividuals.

          20. In the eve/tthe defendantwithdraws9om this ap eementpriorto or afterpleading

   guilty to the charge identifed in paragraph one above,or should the Govem ment,in its sole

   discretiom determine thatthe defendanthasfailed to fully comply with any ofthe terms ofthis

   plea agreement,the Governm entwillbereleased âom itsobligationsunderthisav eemenk >nd

   the defendantagreesand understandsthat:

          (a)the'
                defendantthereby waivesany protection affordedby anyprofferletteragreement
   betweentheparties,Section 1B1..8oftheSentencing Guidelines,Rule11(9 oftheFederalRules
   ofCrim inalProcedure,and Rule410 oftheFederalRulesofEvidence;




                                                  10
Case 1:19-cr-20351-CMA Document 46 Entered on FLSD Docket 06/24/2019 Page 11 of 12



          (b) thatany statements made by the defendant aspartof the plea discussions,any
   debriefm gsorinterview s,orin tllisagreem ent,whetherm ade priorto oraAerthe execution ofthis

   ap eement, will be adm issible against him without any lim itation in any civil or crim inal

   proceeding broughtby the Govem ment;

          (c)thedefendant'sFaiverofany defensebased on the statuteoflimitationsand venue,
   including the w aiver setforth in this agreem ent,or any defense based on the passage oftim e in

   Kling an lndic% entorInformation,referred toherein,shallremain in fMllforceand effect;

          (d)thedefendantstipulàtestotheadmissibilityandauthenticity,inanycasebroughtbythe
   United States in any way related to.the facts referred to in thig ap eem ent,of any documents

   providedby the defendantorthedefendsnt'srepresentadvesto any stateorfederalagency and/or

   the Govemm ent;and

          (e)thedefendanthasadoptedtheentirefactllnlbasisasthedefendant'sstatements,andthe
   defendanthas stipulated to the admissibility of the Facm alProffer in any case broughtby the

   United States.

          21. This is the entire agreementand tmderstanding between the United States and the

   defendant. 'Ihereareno otheragreem ents,prom ises,representations,orunderstandings.


                                              A RIAN A FA JA RD O OR SH AN
                                              U M TED STA TES A W O RN EY


   oate: 54 /#                           By:            y,
                                                 CH AEL B .N AD LE
                                                                         +
                                              A SSISTA N T UN I'I'ED STA TES A TTORN EY




                                                 11
Case 1:19-cr-20351-CMA Document 46 Entered on FLSD Docket 06/24/2019 Page 12 of 12



   oate:J 4                            ROBERTZM
                                       A CY G CHIEF,FM IJD SECTION
                                       D epartm entofJustice,Crim inalD ivision



                                 By:                . '
                                        OH NX EX ROM ANO
                                       T RIAT.A TTORN EY


   oate,4/z<,
          , //é                        DEBORAHL.CONNOR
                                       CIW F,M ON EY LA U ND ERIN G &
                                       A SSET M COV ERY SECTION
                                       D epaM entofJustice,Crim inalD ivision



                                 By:              X,
                                        OSEP        AZZO
                                       T            G Y




   Date: 34 /;
                                       '
                                       fu sltEsA vu     vLm T Bsq.
                                       ATTORNEYFORDBV NDm

   oate: : -.z.t/
              -   -
                      -   4     By:      J.
                                       C ARI,O S A .PEREZ-IRIZ       Y    sq.
                                       ATTORNEX FOR DEFE           AN


  Date:J .xe'zy
                                       DEFEN DG




                                         12
